Citation Nr: 1637719	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-05 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus type II, to include as secondary to herbicide exposure; and, if so, whether service connection is warranted.

2.  Entitlement to service connection for coronary atherosclerotic heart disease, status post coronary artery bypass graft (CAD), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a left ankle condition.

4.  Entitlement to service connection for a left leg condition.

5.  Entitlement to service connection for a right leg condition.

6.  Entitlement to service connection for lung cancer, to include as secondary to herbicide exposure.

REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, November 2010, May 2014, and November 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs.)

In January 2015, the Board remanded the claims pertaining to diabetes mellitus type II, CAD, and a left ankle condition so that the Veteran could be scheduled for a video-conference hearing before a Veterans Law Judge.  In February 2016, the Veteran withdrew his hearing request.  38 C.F.R. § 20.702(e) (2015).

With regard to the claim pertaining to CAD, the Board recognizes that in the January 2015 remand it was characterized as a request to reopen a previously denied claim that had become final.  See 38 C.F.R. § 3.156.  The Board observes that an August 2007 rating decision denied an original claim of entitlement to service connection for CAD and that the Veteran did not appeal that denial; however, since that time, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for ischemic heart disease (under which CAD qualifies) can be substantiated under     38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, new and material evidence is not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993) aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Accordingly, the issue has been recharacterized on the title page as an original claim of service connection.

With regard to the claims pertaining to right and left leg conditions and lung cancer, these were previously denied in rating decisions of May 2014 and November 2015, respectively.  The Veteran timely appealed these denials with June 2014 and November 2015 notice of disagreements (NODs).  Accordingly, these claims are before the Board and will be discussed further in the REMAND section below.     See Manlincon v. West, 12 Vet. App. 238 (1999).  They are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for diabetes mellitus type II was initially denied in a December 2005 rating decision on the bases that the disease was neither incurred during nor caused by active service.  The Veteran did not appeal this decision.  

2.  Evidence received since the December 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection diabetes mellitus type II.

3.  The Veteran had military service on and around the perimeter of the Royal Thai Air Force Bases at U-Tapao, Thailand and Korat, Thailand, from March 1967 for 185 days and from November 1969 to September 1970, respectively, and is found to have been exposed to herbicides.

4.  The Veteran's diagnosed diabetes mellitus type II is presumed to have been caused by exposure to herbicide agents.

5.  The Veteran's diagnosed CAD is presumed to have been caused by exposure to herbicide agents.

6.  The Veteran does not have a current left ankle disability.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, which denied the Veteran's claim of service connection for diabetes mellitus type II is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302; 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. § 5108 (West 2014);            38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus type II have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for CAD have been met.  38 U.S.C.A.          §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a left ankle condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

As it pertains to the claim for a left ankle condition, a standard October 2009 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  In the August 2009 claim for a left ankle condition, the Veteran informed VA that he had received private treatment with Dr. M.R.  In the October 2009 standard letter, VA sent the Veteran a VA Form 21-4142, Authorization and Consent to Release Information, so that the Veteran could authorize VA to obtain the treatment records from Dr. M.R.  The Veteran was also informed that, in the alternative, he could obtain and submit the treatment records himself.  The Veteran did not return the VA Form 21-4142 and he did not himself submit treatment records from Dr. M.R.  The duty to assist is a two-way street; the Veteran has been given ample time to submit these treatment records or provide VA with authorization to obtain them but has done neither.       See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Although a VA medical examination or opinion was not provided for the left ankle condition, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the record does not contain competent lay or medical evidence of a current diagnosed disability or recurrent symptoms of disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, VA's duty to assist has been met.

II.  New and Material Evidence

Service connection for diabetes mellitus type II was denied in a December 2005 rating decision on the basis that the disease was neither incurred during nor caused by active service.  New evidence was received in October 2006, within a year of the denial; however, the evidence was not material as it was duplicative of prior evidence that merely showed a current diagnosis and treatment for the disease.    See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of the December 2005 decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Since the prior denial, the Veteran submitted a February 2016 affidavit in which he described spending time along the perimeter of U-Tapao and Korat Royal Thai Airforce Bases (RTAFBs) while on deployment in Thailand.  

As this evidence was not of record at the time of the previous denial, it is considered new.  As it pertains to potential exposure to herbicides while deployed in Thailand, thereby furthering a theory of presumptive service connection pursuant to 38 C.F.R. § 3.309(e), it is considered material.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the December 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for diabetes mellitus type II is warranted.  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran seeks service connection for diabetes mellitus type II and CAD, both as secondary to exposure to herbicides, and also for a left ankle condition.  For the reasons that follow, the Board finds that service connection diabetes mellitus type II and CAD is warranted but service connection for a left ankle condition is not warranted.

Diabetes Mellitus and CAD

For certain diseases, service connection may also be granted on a presumptive basis due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  Diabetes mellitus type II and CAD are such diseases.

The Veteran's service and personnel records show that he served in Thailand on two separate occasions.  The first was a 185 day temporary duty assignment to U-Tapao RTAFB beginning in March 1967.  On this assignment, he was part of the field repair section supporting the B-52 aircrafts in the SAC arc light mission.  The second episode of service in Thailand was a deployment to Korat RTAFB from November 1969 to September 1970.  His personnel records indicate that during this deployment he was a vehicle dispatcher as part of the 388th transportation squadron.  The Veteran contends that during both assignments it was routine to be along the perimeter of the base, and that he would regularly walk along and take smoke brakes on the perimeter.

In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  The evidence of this exposure was found in a declassified Vietnam War era Department of Defense document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  The CHECO report observed that some evidence indicated that the herbicides used on the Thailand base perimeters may have been either tactical and procured from the Republic of Vietnam, or commercial and a variant of much greater strength with the characteristics of tactical herbicides.

Thus, when herbicide-related claims involving Thailand service are received, VA must determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

VA's Adjudication Procedure Manual, M21, Part IV, Subpart ii, 1.H.5.b was thereby adopted for application in cases where a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era (February 28, 1961 to May 7, 1975) at one of the specified RTAFBs, including at U-Tapao and Korat, and was involved with base perimeter security or his duties otherwise placed him near the air base perimeter, then herbicide exposure is conceded.

In evaluating the Veteran's contentions of exposure to herbicides along the perimeter of the U-Tapao and Korat RTAFBs, the Board notes that he is competent to report the geographical locations of his service.  He has presented credible written statements indicating that he regularly spent time along the perimeter of the bases.  While he was not involved in airbase perimeter security, his daily duties did put him on the perimeter.  Thus, for the facts specific to this case, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that he did serve on and around the perimeter of U-Tapao and Korat RTAFBs, and therefore exposure to herbicides is established by the facts found.  38 C.F.R. § 5107(b);       38 C.F.R. §§ 3.102, 3.307. 

Medical records associated with the claims file establish that the Veteran has current diagnoses of diabetes mellitus type II and CAD. The regulations recognize these diseases as being presumptively associated with exposure to herbicides.       See 38 C.F.R. § 3.309(e).  There is no affirmative evidence to the contrary.  Any reasonable doubt that exists with regard to the merits of these claims is resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for diabetes mellitus type II and CAD.

Left Ankle Condition

Neither the Veteran's service treatment records nor post-service medical records show any complaints, treatment, or diagnoses pertaining to the left ankle.  As discussed above, the Veteran did indicate that he receives private treatment for a left ankle condition from Dr. M.R.; however, the Veteran was unresponsive to VA's attempts to assist him in obtaining this evidence and he did not obtain and submit it himself.  Thus, the only evidence of record pertaining to the claim of entitlement to service connection for a left ankle condition is the Veteran's plain statement, contained in his August 2009 claim, that he has such a condition.  

While in certain instances a condition may be diagnosed by its unique and readily identifiable features, and thus its diagnosis be established by lay evidence alone; here, the Veteran has not explicitly diagnosed his left ankle condition or provided statements identifying its symptoms or functional effects.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (discussing varicose veins as a readily observable disease that may be established by lay evidence alone).  Thus, the Board finds that his statement that he has a left ankle condition is insufficient to establish a current diagnosis.  Competent evidence of a current left ankle disability has not been shown.

Moreover, the Board finds that, given a lack of evidence pertaining to a current left ankle condition and a lack of evidence indicating how such a condition could be related to active service, VA does not have a duty to assist this Veteran in substantiating his claim by providing a medical examination.  38 U.S.C.A.              § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no doubt to be resolved; the evidence weighs against a finding that the Veteran has a current left ankle disability.  38 U.S.C.A. § 5107(b); 38 C.F.R.           § 3.102.  The first element of service connection has not been met.  Service connection for a left ankle condition is not warranted.


ORDER

The previously denied claim of service connection for diabetes mellitus type II is reopened; service connection for diabetes mellitus type II is granted.

Service connection for CAD is granted.

Service connection for a left ankle condition is denied.


REMAND

The Veteran seeks service connection for left and right leg conditions and for lung cancer.  These claims were previously denied in rating decisions of May 2014 and November 2015, respectively.  The Veteran filed timely NODs with the denials, but the AOJ has not yet issued a statement of the case (SOC).  Remand is required for the issuance of an SOC.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these claims are REMANDED for the following action:

Issue a statement of the case for the following claims: (1) Entitlement to service connection for a left leg condition; (2) Entitlement to service connection for a right leg condition; and (3) Entitlement to service connection for lung cancer, to include as associated with herbicide exposure.  

The issuance should include notification of the need to timely file a substantive appeal to perfect an appeal of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


